
	
		I
		111th CONGRESS
		2d Session
		H. R. 5314
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Smith of Nebraska
			 (for himself and Mr. Marchant)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  15-year recovery period for nonresidential real property in rural
		  areas.
	
	
		1.15-year recovery period for
			 nonresidential real property in rural areas
			(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 15-year property) is amended by striking
			 and at the end of clause (viii), by striking the period at the
			 end of clause (ix) and inserting , and, and by adding at the end
			 the following new clause:
				
					(x)any nonresidential
				real property placed in service in a rural area (as defined in section
				1393(a)(2)).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
